Lochrane, C. J.
It appears, from the record in this case, that Strohecker filed his "bill alleging his ownership of a certain spring lying some quarter of a mile from the line of defendant’s road, to which they had laid down pipes for the purpose of conveying so much of the water as is needed at their tank erected at said road. He avers the spring to be of value to him in the development of iron ore, for which this land is valuable. The bill goes on to allege that this has been done without his consent, and that the defendants are about to put in new pipes, and claim the right, under their charter, to sequester the water to the use of the road, and have applied to the Ordinary of Dade county, under the provisions of their charter, to institute proceedings to assess the damage for such taking of the water and the right of way thereto.
The injunction prayed for and order of the Judge thereon elicited the answer of the defendant. But, inasmuch as the Judge below dismissed this bill for want of equity, upon demurrer, we will confine ourselves to the question raised by the bill and the rights of defendants under their charter.
The section of the charter relied on, is in these words: “ When any person shall feel himself aggrieved by the said railroad being carried through his or her land, or by the use of the timber or other materials from any lands in the neighborhood of said road, or by any other works of said company, or when the said company cannot agree with any person through or on whose land the said railroad or appendages shall be constructed, or from whose lands timber or other materials shall be taken for the use of the said road,” etc. Provision is then made for the ascertainment of dam*512ages, which is alleged to be, in this case, instituted by the defendant.
This charter is more liberal in its grant than ordinarily is found in the railroad corporations of this State. It contemplates more than the naked right-of-way, and it would be too narrow a view of the intention of the Legislature, expressed by the terms of this charter, so to hold. The State of Georgia has the right, for railroad purposes, to legislate wide powers to such corporations, in every way facilitating their construction and maintenance; and if water is indispensable and cannot be otherwise obtained, the sequestration of springs contiguous to the road, not at the time in use, may be within the scope and comprehension of the grant as appurtenant thereto. But, under the facts presented by the bill alone, and intimating no opinion upon the right of the party to injunction or otherwise, we think there is sufficient equity in the bill to retain it for a hearing, and let the answer and proof in the case be tried and determined.
Judgment reversed.